—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about July 8, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of assault in the second and third degrees, attempted assault in the second degree and unlawful imprisonment in the first and second degrees, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court correctly determined that there was good cause to adjourn appellant’s fact-finding hearing for one day beyond the *221statutory 14-day time period (Family Ct Act § 340.1 [1], [4] [a]). The presentment agency did not become aware of the pretrial motion by appellant’s co-respondents until the day of the scheduled hearing, which was the 14th day after appellant’s initial appearance. Since a response to the motion from the agency was necessary to determine whether a suppression hearing was warranted, the one-day adjournment was appropriate to allow the presentment agency to submit opposition papers. Although appellant did not join in his co-respondents’ motion, it would have been a waste of judicial resources, as the court noted, to sever the cases. The one-day delay was “entirely reasonable” under the circumstances (Matter of Pierre B., 210 AD2d 3). Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.